142 Ga. App. 6 (1977)
234 S.E.2d 861
HENDRIX
v.
CLARE DEVELOPMENT CORPORATION.
53475.
Court of Appeals of Georgia.
Submitted February 1, 1977.
Decided April 14, 1977.
Kenneth S. Stepp, Alex D. Williams, for appellant.
Henson & Cheves, Cecil M. Cheves, L. Joel Collins, for appellee.
SMITH, Judge.
Appellant sued for payment of a commission allegedly due him by virtue of his arranging a sale of property owned by appellee. Appellant contends the *7 granting of appellee's motion for judgment notwithstanding the verdict was error. As we do not have before us a transcript of the evidence introduced on the trial, we must assume the court was correct in ruling that the evidence demanded the verdict for appellee. Greene v. McIntyre, 119 Ga. App. 296 (167 SE2d 203); Turner v. Watson, 139 Ga. App. 648 (229 SE2d 126). We affirm on that basis.
Judgment affirmed. Bell, C. J., and McMurray, J., concur.